Citation Nr: 1441869	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches as secondary to service-connected disability of macular cyst/hole of the left eye, presbyopia of the right eye, and posterior status cataract surgery with intraocular lens implant of the left eye. 


REPRESENTATION

Appellant represented by:	 Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2014, the Board remanded this matter for additional development of an addendum opinion.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for headaches as secondary to his service-connected macular cyst/hole and posterior cataract surgery with intraocular lens implant of the left eye, and presbyopia of the right eye.  

In the February 2014 remand, the Board directed the VA examiner to consider three notations dated in January 1969, January 1970, and September 1969 regarding in-service headaches or head injury.  The Board specifically stated that

[t]he examiner apparently did not consider notations dated in January 1969 and January 1970 where the Veteran complained of and received treatment for headaches, including being provided Darvon . . . (The January 1969 and January 1970 notations were likely both entered in January 1970, when the Veteran was treated for hyphemia given the over-all context of the entries and their location in the record.)

See February 2014 Board Remand at 2.  The Board's review of the March 2014 VA addendum opinion reveals that the examiner was not able to locate the records the Board asked him to consider, and he therefore he did not fully address the Board's questions.  Since the records the Board asked to be considered are contained in the file, it will be necessary to seek an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure remand compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the May 2010 VA examination, if available, to obtain an addendum opinion.  If the examiner determines additional examination and/or testing is required to respond to the question presented, such should be scheduled.  

The contents of the entire claims file, to include a copy of this remand should be made available to the physician, who should particularly note the September 1969 service treatment record entry showing the Veteran hit his head playing football, and the January 1969/1970 entries reflecting medication provided for headache complaints.   The September 1969 entry may be found in the Veteran's VBMS file under "Document Type;" "STR-Medical," "Receipt Date" "03/08/1971" on page 14 of 51.  The entries reflecting medication given for headaches are found under "Document Type" "Medical Treatment Record-Government Facility", "Receipt Date" "11/10/1986" on page 9 of 18.    

Following such review, the examiner should opine as to whether it is at least as likely as not that any current headaches were incurred in or otherwise related to the Veteran's military service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

2.  Then, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

